Citation Nr: 1644495	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-07 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1964 to August 1967.  Among other awards, the Veteran received the National Defense Service Medal and Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran and his wife testified before the undersigned Veterans Law Judge at an August 2016 videoconference hearing.  A transcript of this hearing is of record.

The September 2012 rating decision reopened the claim for service connection for bilateral hearing loss; presumably reopened the claim for service connection for tinnitus (no discussion of new and material evidence being required was made in the subsequent March 2013 statement of the case); and denied the claims for service connection for bilateral hearing loss and tinnitus.  Despite the RO's action, the Board must perform its own de novo review of whether new and material evidence has been received to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus before addressing the claims on their merits.  See 38 U.S.C.A. § 7104 (West 2014); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board's discussion can be found below.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2008 rating decision, the RO denied a claim for service connection for tinnitus; the Veteran did not submit a Notice of Disagreement, no new and material evidence was submitted within one year of the decision, and the decision became final.

2.  The evidence received since the final August 2008 rating decision is not cumulative or redundant of the evidence of record, does relate to an unestablished fact, and does raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for tinnitus. 

3.  In a January 2011 rating decision, the RO denied a petition to reopen a claim for service connection for bilateral hearing loss; the Veteran did not submit a Notice of Disagreement, no new and material evidence was submitted within one year of the decision, and the decision became final.  

4.  The evidence received since the final January 2011 rating decision is not cumulative or redundant of the evidence of record, does relate to an unestablished fact, and does raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

5.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's tinnitus is etiologically related to his in-service noise exposure.  



CONCLUSIONS OF LAW

1.  The August 2008 rating decision that denied the claim for service connection for tinnitus is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  The January 2011 rating decision that denied the petition to reopen a claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

3.  New and material evidence has been received to reopen the claims for entitlement to service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

4.  The criteria to establish entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Given the Board's favorable decision in granting the petition to reopen the claims for entitlement to service connection for bilateral hearing loss and tinnitus, and granting service connection for tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.


I. New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2016).

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A. Tinnitus

In an August 2008 rating decision, the RO denied the Veteran's claim for service connection for tinnitus.  In August 2008, the Veteran was advised of the rating decision and his appellate rights.  The Veteran did not file a NOD.  In addition, no new and material evidence pertaining to the Veteran's claim was received within one year of the August 2008 rating decision.  Therefore, the August 2008 rating decision is final.  

In the August 2008 rating decision, the RO denied the Veteran's claim for service connection for tinnitus, because the Veteran did not present current evidence of tinnitus or that his tinnitus manifested in service.  The evidence of record at the time of the decision consisted of service treatment records (STRs), an undated private audiogram, and VA treatment records from February 2003 to July 2008.  

Since the Veteran's last prior final denial in August 2008, the record includes an October 2011 private audiogram, a June 2012 VA audiological examination report, and an August 2016 Board hearing transcript.  All of this evidence establishes that the Veteran currently has tinnitus.  In addition, the June 2012 VA audiological examination report provides a medical opinion on the etiology of the Veteran's tinnitus.  The Board finds that this evidence is new as it was not previously of record and tends to relate to a previously unestablished fact necessary to substantiate the underlying claim of service connection.  The October 2011 private audiogram, June 2012 VA audiological examination report, and August 2016 Board hearing transcript will be presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for tinnitus is reopened.   

B. Bilateral Hearing Loss

The Veteran's original claim for service connection for bilateral hearing loss was denied in an August 2008 rating decision; the Veteran did not appeal the decision, and it is final.

In the August 2008 rating decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss, because the Veteran did not present evidence that his bilateral hearing loss occurred in or was caused by service.  

In a January 2011 rating decision, the RO denied the Veteran's petition to reopen a claim for service connection for bilateral hearing loss.  In January 2011, the Veteran was advised of the rating decision and his appellate rights.  The Veteran did not file a NOD.  In addition, no new and material evidence pertaining to the Veteran's claim was received within one year of the January 2011 rating decision.  Therefore, the January 2011 rating decision is final.

In the January 2011 rating decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss, because the Veteran did not present evidence that he had hearing loss upon separation from service or medical evidence that his current hearing loss was the result of his military service.  The evidence of record at the time of the decision consisted of STRs, an undated private audiogram, and VA treatment records from February 2003 to January 2011.  

Since the Veteran's last prior final denial in January 2011, the record includes a June 2012 VA audiological examination report.  This VA examination report provides a medical opinion on the etiology of the Veteran's current bilateral hearing loss.  The Board finds that this evidence is new as it was not previously of record and tends to relate to a previously unestablished fact necessary to substantiate the underlying claim of service connection.  The VA examination report will be presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for bilateral hearing loss is reopened. 

II. Service Connection

The Veteran contends that his tinnitus was caused by his in-service exposure to loud noise, including exploding mortars, 105mm howitzers, grenades, AK-47s, and small arms fire.  Although his military occupational specialty (MOS) was clerk typist, the Veteran explained that when he arrived in Vietnam, he was assigned to an ordinance company and heavy equipment maintenance company.  He became a utility soldier whose duties included protecting the water truck driver in case they encountered a hostile environment and working alongside the mechanic to repair equipment that broke down in the field and battle zones.  Assaults from the jungle required him to fire his weapon.  Throughout service, including basic training, the Veteran denied ever using hearing protection.  Shortly after returning home from service, the Veteran testified that he noticed ringing in his ears, which continued to worsen over time.  See September 2007 statement and August 2016 Board hearing transcript.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system include tinnitus.  See Fountain v. McDonald, 27 Vet. App. 258 (2016).

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Military personnel records document that the Veteran served in the Republic of Vietnam during the Vietnam War and his MOS was Clerk.  An undated letter of appreciation reflects that the Veteran was assigned to the 79th Ordnance Battalion and the 536th Heavy Equipment Maintenance Company.  He worked under extremely hazardous conditions, including the constant threat of mortar attacks, where claymore mine were frequently exploded and personnel laden vehicles were bombed.  Based on the circumstances of the Veteran's service, and his competent and credible statements, the Board finds that the Veteran was exposed to hazardous noise during his active duty service.  

STRs do not document any complaints, treatment or diagnosis for tinnitus, or any other ear-related problems.  

An undated private audiogram does not show any reports of tinnitus.  

An October 2011 private audiogram reflects that the Veteran reported constant tinnitus. 

A January 2012 VA treatment record recounts the Veteran's report of in-service exposure to mortar fire.  The VA treating physician noted that the Veteran's outside audiologist said that this noise exposure was probably the cause of his tinnitus.  

According to a February 2012 VA Audiologist Consult, the Veteran reported having constant tinnitus that began the first night he was in Vietnam when he was exposed to excessive noise.  

In June 2012, the Veteran underwent a VA audiological examination.  The Veteran reported currently having recurrent tinnitus that had its onset in the 1970's.  He also described his in-service noise exposure, including mortar explosions and weapons fire, and his post-service occupational noise exposure, including 10 years working in sheet metal and welding and 23 years working with the Department of Corrections where he used hearing protection.  Recreational noise exposure consisted of infrequent use of an electric chainsaw, target shooting, attending five concerts, and occasional motorcycle riding for two years.  Upon an objective evaluation, the Veteran was diagnosed with bilateral sensorineural hearing loss and tinnitus.  Based on findings that the Veteran had normal hearing at entrance and separation from service and his MOS as a clerk had a low probability of noise exposure, the examiner concluded that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure. 

Based on a careful review of the subjective and clinical evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to his in-service noise exposure.  

As an initial matter, the Board finds that the June 2012 VA examiner's opinion disregarded the Veteran's reported exposure to hazardous noise during service, which notably had support in his service records, and instead, relied on the Veteran's MOS as a clerk to find that he had a low probability of noise exposure.  The examiner did not provide any explanation for his apparent conclusion that the Veteran's report of his in-service noise exposure was not credible.  As the Veteran's MOS formed, in part, the basis for the examiner's opinion that the Veteran's tinnitus was not related to his in-service noise exposure, the Board concludes that the VA examiner's opinion did not consider the Veteran's lay statements, and is therefore inadequate.  

Nevertheless, the Board concludes that the evidence still supports finding that service connection for tinnitus is warranted.  The Veteran was exposed to hazardous noise during service.  At his August 2016 Board hearing, the Veteran testified that he did not use hearing protection during service, that he noticed ringing in his ears shortly after returning home from the military, and that the symptoms became progressively worse.  The Board finds that the Veteran's testimony that his tinnitus manifested shortly upon his discharge from service and continued after service to be credible.  Therefore, the Board finds that based on the Veteran's competent and credible statements regarding the onset and continuity of his tinnitus symptoms, service connection for tinnitus is warranted.  

In summary, the Board finds that resolving all reasonable doubt in favor of the Veteran, service connection for tinnitus must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

New and material evidence has been received, and the appeal to reopen the claim for entitlement to service connection for tinnitus is granted, to this extent only.

New and material evidence has been received, and the appeal to reopen the claim for entitlement to service connection for bilateral hearing loss is granted, to this extent only.

Entitlement to service connection for tinnitus is granted.  


REMAND

The Veteran is seeking service connection for bilateral hearing loss.  Unfortunately, a remand is required in this case for the issue remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

A June 2012 VA medical opinion concluded that the Veteran's current bilateral hearing loss was less likely as not caused by or a result of military noise exposure.  Noting that the Veteran had reported experiencing in-service noise exposure from mortar explosions and weapons fire while in basic training and serving in Vietnam, the VA examiner found that the Veteran had a low probability of noise exposure based on his MOS as a clerk.  In addition, the VA examiner found that the Veteran had normal hearing at entrance and separation from service.  On that basis, the VA examiner identified that there was a strong possibility that the Veteran's enlistment examination audiometric test results had been based on ASA (American Standards Association) calibration due to the 1964 date; however, the VA examiner did not discuss whether she had also found that the Veteran's July 1967 separation examination had also reported the Veteran's audiometric test results using the ASA measurement standard.  Based on the current examination, the VA examiner concluded that the Veteran's pattern of hearing loss was not consistent with a noise-only hearing loss.  Finally, in summarizing the Veteran's history of post-service occupational noise exposure and the Veteran's report that the onset of his hearing loss occurred in the 1990's, the VA examiner determined that presbycusis (defined as a progressive, bilaterally symmetric sensorineural hearing loss occurring with age, DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1511 (32nd ed. 2012)) and non-military noise exposure could not be ruled out as major contributing factors in the Veteran's current hearing loss.  

The Board concludes that this opinion is inadequate for several reasons, and thus, a remand for a new VA opinion is required.  First, as discussed above, the VA examiner has apparently disregarded the Veteran's statements that he was exposed to hazardous noise during service and found that the Veteran had a low probability of noise exposure based on his MOS as a clerk.  The Veteran's service records actually support the Veteran's account of his in-service hazardous noise exposure.  Moreover, as stated above, the Board has already determined that the Veteran was exposed to noise during service.  Therefore, the VA examiner's conclusion that he had a low probability of noise exposure is not supported by the evidence.  

Furthermore, the Board finds that the VA examiner's discussion of the Veteran's enlistment and separation hearing tests during service was not sufficient.  While the VA examiner addressed that the measurement standards of the Veteran's August 1964 enlistment audiometric testing results had been reported in ASA units, the VA examiner failed to discuss whether the Veteran's July 1967 separation audiometric testing results had also been reported using ASA units.  Prior to November 1967, audiometric test results are presumed, unless otherwise identified, to be reported in ASA units.  Since November 1967, audiometric results are presumed, unless otherwise identified, to be reported in units set by the International Standards Organization (ISO)-American National Standards Institute (ANSI); therefore, audiometric test results dated prior to November 1967 must be converted from ASA units to ISO units for proper comparison to subsequent test results.  The June 2012 VA examination report does not provide the audiometric test results for the Veteran's enlistment and separation examinations, so the Board cannot determine whether the VA examiner had converted the Veteran's audiometric test results to show that a proper comparison from enlistment to separation.  

Having no converted test results in the examination report, also calls into question whether the VA examiner noticed what may be a threshold shift between his enlistment and separation examination.  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Hensley at 159.  Upon conversion from ASA units to ISO units, the August 1964 audiometric test results (as provided below in parentheses) reflect that the Veteran had normal hearing for VA purposes upon entry into service.  


August 1964 Enlistment Examination
HERTZ 
500
1000
2000
3000
4000
RIGHT
-5(10)
-10(0)
-10(0)
N/A
-5(0)
LEFT
5(20)
5(15)
-10(0)
N/A
5(10)

At separation, the ASA to ISO units converted July 1967 audiometric test results (as provided below in parentheses) document a change bilaterally, but no hearing loss disability for VA purposes.  


July 1967 Separation Examination
HERTZ
500
1000
2000
3000
4000
RIGHT
5(20)
10(20)
5(15)
N/A
10(15)
LEFT
10(25)
10(20)
10(20)
N/A
5(10)

The Court has held that, even though disabling hearing loss may not be demonstrated at the time of separation from service, a Veteran may nevertheless establish his entitlement to service connection for a current hearing loss disability by having evidence that the current disability is related to his military service and not the result of intervening or other unrelated factors or causes.  See Hensley v. Brown, 5 Vet. App. at 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As shown above, the Veteran's right ear hearing showed what may be considered a threshold shift from enlistment to separation at all of the recorded frequencies.  The Veteran's left ear hearing showed what may be a threshold shift from enlistment to separation at all of the recorded frequencies, except at 4000 hertz.  On remand, the VA examiner must provide the Veteran's converted audiometric test results at enlistment and separation and address whether the changes represent a threshold shift during service suggestive of hearing loss.  

Finally, the VA examiner found that the Veteran's age and post-service noise exposure could not be ruled out as contributing factors in his current hearing loss.  At his August 2016 Board hearing, the Veteran testified that he always wore hearing protection at his post-service occupations.  He reiterated that he strictly adhered to wearing hearing protection for fear of causing further damage to his hearing.  Moreover, the VA examiner relied on the Veteran's report that his hearing loss had its onset in the 1990's.  However, at his Board hearing, the Veteran's wife testified that she noticed his hearing had decreased as early as 1973 and 1975 when their children were born; she indicated that the Veteran said he could not hear the babies crying.  On remand, the VA examiner must address these lay assertions as to the onset of the Veteran's hearing loss and the extent, if any, to which his post-service noise exposure contributed to his hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records that are not currently of record, including treatment records from the Portland VA Medical Center from February 2016 to the present.  

2.  After completing the above, to the extent possible, obtain a VA addendum opinion from the June 2012 VA examiner, or if not available, another appropriately qualified examiner.  Only if deemed necessary to provide an opinion, should the Veteran be afforded a new VA examination.  Provide the claims file, including a copy of this REMAND, to the examiner for review.

After reviewing the claims file, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss is etiologically related to conceded hazardous noise exposure during service?  

In providing the above opinion, the examiner must include in the examination report converted audiometric test results for the Veteran's enlistment and separation examinations.  Additionally, the examiner must address what appear to be the threshold shifts from enlistment to separation.  

Moreover, the examiner must consider the competent lay statements regarding the onset of the Veteran's bilateral hearing loss and the extent to which his post-service noise exposure contributed to his hearing loss.  

A complete rationale for any opinion expressed must be provided.  

3.  Then, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


